PER CURIAM.
The defendant moved in the City Court for an -order staying proceedings in an action in that court until payment of a judgment against plaintiff for costs rendered in an action in the Municipal Court in favor of the defendant. In the Municipal Court the action was between the same parties and for' the same cause of action, and the plaintiff discontinued and a judgment for costs was rendered against her. The motion' should have been granted. Murphy v. Mundorff (Appellate Term, October, 1910, not yet officially reported) 125 N. Y. Supp. 624.
Order reversed, with $10 costs and disbursements, and motion granted.